2018 AFI RSU | CASH (NON-US/CHINA)




Exhibit 10.10


2018 Long-Term Time-Based Restricted Stock Unit Grant
ARMSTRONG FLOORING, INC.
2500 Columbia Ave., P.O. Box 3025
Lancaster, PA 17604
717.672.9611

[Participant Name]
 
 
 
 
 



I am pleased to inform you that the Company’s Management Development and
Compensation Committee granted you the following:
Date of Grant:
March 7, 2018
Time-Based Restricted Stock Units:
[Number of Awards Granted]



This grant is subject to the terms of the 2016 Long-Term Incentive Plan and the
award agreement. The award agreement consists of this grant letter and the Terms
and Conditions attached as Exhibit A.


Vesting - The Restricted Stock Units will vest in accordance with the following
schedule, if you remain employed by the Employer through the applicable vesting
date, except as described below. The Restricted Stock Units will be paid in
cash.


 
Vesting Date
Time-Based Units Vesting
 
 
One year from Date of Grant
33.33%
 
 
Two years from Date of Grant
33.33%
 
 
Three years from Date of Grant
33.34%
 





Employment Events
The following chart is a summary of the provisions which apply to this award in
connection with your termination of employment. The following is only a summary,
and in the event of termination of employment, the award will be governed by the
Terms and Conditions.


 
Event
Provisions
n
Voluntary Resignation
Forfeit all unvested Restricted Stock Units and accrued dividends
n
Termination for Cause
Forfeit all unpaid (vested or unvested) Restricted Stock Units and accrued
dividends
n
"55 / 5" Rule Termination (55 years of age or older with 5 years of service)
If termination occurs after 10 months following the Date of Grant, Restricted
Stock Units and accrued dividends vest pro-rata based on the period of
employment; otherwise unvested Restricted Stock Units and accrued dividends are
forfeited.
n
Involuntary Termination
n
Death
Restricted Stock Units and accrued dividends vest pro-rata based on the period
of employment
n
Long-Term Disability
n
Involuntary Termination upon or within two years following a Change of Control
Restricted Stock Units and accrued dividends vest in full upon termination of
employment








--------------------------------------------------------------------------------






Each Restricted Stock Unit granted is credited to an account maintained for you.
You have no ownership or voting rights relative to these Restricted Stock Units.
If the Company makes cash dividend payments before the Restricted Stock Units
are vested, the value of the dividends will accrue in a non-interest bearing
bookkeeping account. You will receive a cash payment for the accrued dividend
equivalents based on vesting and payment of the Restricted Stock Units.


In the event of any inconsistency between the foregoing summary and the Terms
and Conditions or the 2016 Long-Term Incentive Plan, the Terms and Conditions or
the 2016 Long-Term Incentive Plan, as applicable, will govern. Capitalized terms
used but not defined in this grant letter will have the meanings set forth in
the 2016 Long-Term Incentive Plan or the Terms and Conditions, as applicable.


Please note that the Terms and Conditions contain restrictive covenant language
pertaining to confidentiality, non-competition and non-solicitation. You should
read these sections carefully before deciding whether to accept the Restricted
Stock Units. If you decide not to accept the Restricted Stock Units, you will
not be subject to the restrictive covenants set forth in the Terms and
Conditions, but you will forfeit the Restricted Stock Units. You will continue
to be subject to any restrictive covenants set forth in the 2016 Long-Term
Incentive Plan with respect to prior equity grants and any other agreements
between you and the Company. There will be no other consequences as a result of
your decision not to accept the Restricted Stock Units.


Please contact Lisa DeMascola (717-672-7394) if you have questions.


Sincerely,


Donald R. Maier
President and Chief Executive Officer
 




2



--------------------------------------------------------------------------------






EXHIBIT A


ARMSTRONG FLOORING, INC.
2016 LONG-TERM INCENTIVE PLAN
    
TIME-BASED RESTRICTED STOCK UNIT GRANT
TERMS AND CONDITIONS


1.Grant.
(a)    Subject to the terms set forth below, Armstrong Flooring, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
time-based restricted stock units (the “Time-Based Units”) as specified in the
2018 Long-Term Time-Based Restricted Stock Unit Grant Letter to which these
Grant Conditions relate (the “Grant Letter”). The “Date of Grant” is March 7,
2018. The Time-Based Units are Stock Units that relate to common stock of the
Company (“Company Stock”) and entitle the Grantee to receive a cash bonus
payment from the Grantee’s employer subject to the terms set forth below.
(b)    The Time-Based Units shall be vested and payable in accordance with the
schedule set forth below, if and to the extent the terms of the Grant Letter and
these Grant Conditions are met.
(c)    These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong Flooring, Inc. 2016 Long-Term
Incentive Plan (the “Plan”). Any terms not defined herein shall have the
meanings set forth in the Plan.
2.    Vesting.
(a)    Except as provided in Sections 3 and 4 below, the Time-Based Units shall
vest on the following dates, if the Grantee continues to be employed by the
Company or its subsidiaries or affiliates (collectively, the “Employer”) on the
applicable dates below (each individually, a “Vesting Date”):
 
Vesting Date
Time-Based Units Vesting
 
 
One year from Date of Grant
33.33%
 
 
Two years from Date of Grant
33.33%
 
 
Three years from Date of Grant (the “Third Vesting Date”)
33.34%
 

(b)    The vesting of the Time-Based Units is cumulative, but shall not exceed
100% of the Time-Based Units. If the foregoing schedule or the provisions of
Section 3 would produce fractional units, the number of Time-Based Units vesting
shall be rounded up to the nearest whole unit, but not in excess of 100% of the
Time-Based Units.
3.    Termination of Employment.
(a)    Except as described below, if the Grantee ceases to be employed by the
Employer for any reason prior to the Third Vesting Date, the unvested Time-Based
Units shall be forfeited as of the termination date and shall cease to be
outstanding.
(b)    Subject to Section 4 below, if, prior to the Third Vesting Date, the
Grantee ceases to be employed by the Employer (x) on account of death or
Long-Term Disability (as defined below), or (y) after ten months following the
Date of Grant, on account of “55 / 5” Rule Termination (as defined below) or
Involuntary Termination (as defined below) (each, a “Qualifying Termination”),
the Grantee shall vest in a


3



--------------------------------------------------------------------------------




pro-rated portion of the granted Time-Based Units in accordance with this
Section 3(b), provided such vesting does not result in a violation of any age
discrimination or other applicable law. The pro-rated portion shall be
determined by multiplying the number of Time-Based Units by a fraction, the
numerator of which is the number of calendar months in the period starting with
(i) the first calendar month following the month in which the Date of Grant
occurs through (ii) the calendar month in which the Qualifying Termination date
occurs, with such final calendar month counting as a full month, and the
denominator of which is 36, and subtracting the Time-Based Units that had vested
as of the Qualifying Termination date in accordance with Section 2. The
pro-rated Time-Based Units shall be paid within 60 days after the Grantee’s
termination date, as described in Section 7. The unvested Time-Based Units, if
any, shall be forfeited as of the termination date and shall cease to be
outstanding.
(c)    If the Grantee ceases to be employed by the Employer on account of Cause
(as defined below), any unpaid Time-Based Units (vested or unvested) shall be
forfeited as of the termination date and shall cease to be outstanding.
4.    Change in Control Involuntary Termination. Subject to Section 14 of the
Plan, and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, and prior to the
Third Vesting Date, the Grantee’s outstanding Time-Based Units shall become
fully vested and shall be paid within 60 days after such Involuntary
Termination, as described in Section 7.
5.    Definitions. For purposes of these Grant Conditions and the Grant Letter:
(a)    “‘55 / 5’ Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.
(b)    “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (i) commission of a felony or a crime involving
moral turpitude; (ii) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (iii) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (iv) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or (v)
gross negligence or misconduct in the performance of the Grantee’s duties with
the Employer.
(c)    “Company Trade Secrets” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.
(d)    “Confidential Information” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.
(e)    “Injurious Conduct” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.
(f)    “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.
(g)    “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.
6.    Restrictive Covenants; Forfeiture.
(a)    The Committee may determine that the Time-Based Units shall be forfeited
if the Grantee engages in Injurious Conduct.


4



--------------------------------------------------------------------------------




(b)    If the Committee determines that the Grantee has engaged in Injurious
Conduct, the Committee may in its discretion require the Grantee to return to
the Company any Company Stock or cash received in settlement of Time-Based
Units.
(c)    The Committee shall exercise the right of forfeiture and recoupment
provided to the Company in this Section 6 within 180 days after the Company’s
discovery of the Injurious Conduct activities giving rise to the Company’s right
of forfeiture or recoupment.
(d)    The Grantee may make a request to the Committee in writing for a
determination regarding whether any proposed business or activity would
constitute Injurious Conduct. Such request shall fully describe the proposed
business or activity. The Committee shall respond to the Grantee in writing and
the Committee’s determination shall be limited to the specific business or
activity so described.
(e)    By accepting the Time-Based Units, the Grantee acknowledges and agrees
that all Company Trade Secrets and Confidential Information developed, created
or maintained by the Grantee, alone or with others, during the Grantee’s
employment or service with the Employer, shall remain at all times the sole
property of the Company and its subsidiaries and affiliates.
(f)    This Agreement consists of a series of separate restrictive covenants,
all of which shall survive and be enforceable in law and/or equity after the
Grantee’s termination or cessation of the Grantee’s employment or service with
the Employer. The Grantee understands that in the event of a violation of any
provision of this Section 6, the Company shall have the right to seek injunctive
relief, in addition to any other existing rights provided in this Agreement or
by operation of law, without the requirement of posting bond. The remedies
provided in this Section 6 shall be in addition to any legal or equitable
remedies existing at law or provided for in any other agreement between the
Grantee and the Company or any of its subsidiaries or affiliates, and shall not
be construed as a limitation upon, or as an alternative or in lieu of, any such
remedies. If any provisions of this Section 6 and Attachment 1 shall be
determined by a court of competent jurisdiction to be unenforceable in part by
reason of it being too great a period of time or covering too great a
geographical area, it shall be in full force and effect as to that period of
time or geographical area determined to be reasonable by the court.
(g)    By accepting the Time-Based Units, the Grantee acknowledges that the
Grantee has carefully read and considered the provisions of this Section 6 and
Attachment 1 and agrees that the restrictions set forth herein are fair and
reasonable, are supported by valid consideration, and are reasonably required to
protect the legitimate business interests of the Company and its subsidiaries
and affiliates.
(h)    In the event of a breach by the Grantee of any restrictive covenant set
forth on Attachment 1, the running of the period of restriction shall
automatically be tolled and suspended for the amount of time the breach
continues, and shall automatically commence when the breach is remedied so that
the Company and its subsidiaries and affiliates shall receive the benefit of the
Grantee’s compliance with the terms and conditions of this Section 6.
7.    Payment. When Time-Based Units vest, the Company shall cause the Grantee’s
employer to make a cash payment to the Grantee, payable in local currency, equal
to the Fair Market Value of the shares of Company Stock underlying the vested
Time-Based Units (rounded up to the nearest whole share), subject to applicable
withholding for Taxes (as defined below). The Fair Market Value of the shares
shall be determined as of the date immediately before the payment date. Payment
shall be made within 60 days after the applicable vesting date.
8.    Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Time-Based Units and shall be payable subject to the same vesting terms and
other conditions as the Time-Based Units to which they relate. Dividend
Equivalents shall be credited on the Time-Based Units when dividends are
declared on shares


5



--------------------------------------------------------------------------------




of Company Stock from the Date of Grant until the payment date for the vested
Time-Based Units. The Company will keep records of Dividend Equivalents in a
non-interest bearing bookkeeping account for the Grantee. No interest will be
credited to any such account. Vested Dividend Equivalents shall be paid in cash
at the same time and subject to the same terms as the underlying vested
Time-Based Units. If and to the extent that the underlying Time-Based Units are
forfeited, all related Dividend Equivalents shall also be forfeited.
9.    No Stockholder Rights. No shares of Company Stock shall be issued to the
Grantee with respect to the Time-Based Units, and the Grantee shall not be, nor
have any of the rights or privileges of, a stockholder of the Company with
respect to any Time-Based Units.  
10.    No Right to Continued Employment. The grant of Time-Based Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.
11.    Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Management Development and
Compensation Committee (the “Committee”) shall be conclusive upon any question
arising hereunder. The Grantee’s receipt of the Time-Based Units constitutes the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, the Grant Letter, these Grant Conditions, and the
Time-Based Units shall be final and binding on the Grantee and any other person
claiming an interest in the Time-Based Units.
12.    Withholding Taxes.
(a)    The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Time-Based Units (the “Taxes”).
(b)    Regardless of any action the Employer takes with respect to any such
Taxes, the Grantee acknowledges that the ultimate liability for all such Taxes
legally due by the Grantee is and remains the Grantee’s responsibility and may
exceed the amount actually withheld by the Employer. The Grantee further
acknowledges that the Employer (i) makes no representations or undertakings
regarding the treatment of any Taxes in connection with any aspect of the
Time-Based Units, including the grant, vesting or settlement of the Time-Based
Units and the receipt of any Dividend Equivalents; and (ii) does not commit to
structure the terms of the grant or any aspect of the Time-Based Units to reduce
or eliminate the Grantee’s liability for Taxes. Further, if the Grantee has
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, the Grantee acknowledges that the
Employer (or the Grantee’s former employer, as applicable) may be required to
collect, withhold or account for Taxes in more than one jurisdiction.
13.    Company Policies. All amounts payable under the Grant Letter and these
Grant Conditions shall be subject to any applicable clawback or recoupment
policies, share trading policies and other policies that may be implemented by
the Company’s Board of Directors from time to time.
14.    Assignment.     The Grant Letter and these Grant Conditions shall bind
and inure to the benefit of the successors and assignees of the Company. The
Grantee may not sell, assign, transfer, pledge or otherwise dispose of the
Time-Based Units, except to a successor grantee in the event of the Grantee’s
death.
15.    Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with Section
20(h) of the Plan. In furtherance of the foregoing, if the Time-Based Units or
related Dividend Equivalents constitute “nonqualified deferred compensation”


6



--------------------------------------------------------------------------------




within the meaning of section 409A of the Code, vested Time-Based Units and
related Dividend Equivalents shall be settled on the earliest date that would be
permitted under section 409A of the Code without incurring penalty or
accelerated taxes thereunder.
16.    Successors. The provisions of the Grant Letter and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letter and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letter and these Grant Conditions as it deems
appropriate to reflect the corporate event.
17.    Governing Law. The validity, construction, interpretation and effect of
the Grant Letter and these Grant Conditions shall be governed by, and determined
in accordance with, the applicable laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle.
18.    No Entitlement or Claims for Compensation. In connection with the
acceptance of the grant of the Time-Based Units under the Grant Letter and these
Grant Conditions, the Grantee acknowledges the following:
(a)    the Plan is established voluntarily by the Company, the grant of the
Time-Based Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;
(b)    the grant of the Time-Based Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Time-Based Units, or benefits in lieu of them, even if Time-Based
Units have been granted repeatedly in the past;
(c)    all decisions with respect to future grants of Time-Based Units, if any,
will be at the sole discretion of the Committee;
(d)    the Grantee is voluntarily participating in the Plan;
(e)    the Time-Based Units and any payments thereunder are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Employer (including, as applicable, the Grantee’s employer) and
which are outside the scope of the Grantee’s employment contract, if any;
(f)    the Time-Based Units and any payments thereunder are not to be considered
part of the Grantee’s normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(g)    the Time-Based Units and any payments thereunder are not intended to
replace any pension rights or compensation;
(h)    the grant of Time-Based Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;
(i)    the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. The Grantee understands that the Company is
not responsible for any foreign exchange


7



--------------------------------------------------------------------------------




fluctuation between the United States Dollar and the Grantee’s local currency
that may affect the value of the Time-Based Units; and
(j)    the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive payment under or ceasing to have the opportunity
to participate in the Plan as a result of such cessation or loss or diminution
in value of the Time-Based Units as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise. If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.
19.    Data Privacy.  
(a)    The Grantee hereby explicitly, willingly and unambiguously consents to
the collection, systematization, accumulation, storage, blocking, destruction,
use, disclosure and transfer, in electronic or other form, of the Grantee’s
personal data as described in these Grant Conditions by and among, as
applicable, the Grantee’s employer, the Company or its subsidiaries or
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan.
(b)    The Grantee understands that the Grantee’s employer, the Company or its
subsidiaries or affiliates, as applicable, hold certain personal information and
sensitive personal information about the Grantee regarding the Grantee’s
employment, the nature and amount of the Grantee’s compensation and the fact and
conditions of the Grantee’s participation in the Plan, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or its subsidiaries or affiliates, and details of all awards in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan (the
“Data”).
(c)    The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Grantee understands that the Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.
*    *    *


8



--------------------------------------------------------------------------------






Attachment 1


Definitions


For purposes of the Grant Letter and Grant Conditions, the following terms have
the meanings ascribed to them on this Attachment 1:
(a)    “Company Trade Secrets” shall mean information, including a formula,
pattern, compilation, program, device, method, technique or process, that: (i)
derives independent economic value, actual or potential, from not being
generally known to the public or to other persons or entities who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain it secrecy. Company
Trade Secrets include, but are not limited to, the following: unique pricing
methodologies and formulas for products and services of the Company or its
subsidiaries or affiliates; unique marketing arrangements and strategies which
the Company or its subsidiaries or affiliates use with their vendors and
suppliers; and unique advertising arrangements and strategies that the Company
or its subsidiaries or affiliates use to advertise their products and services.
For avoidance of doubt, Company Trade Secrets do not include any information
that: (A) is already in the public domain or becomes available to the public
through no breach by the Grantee of this Agreement; (B) was lawfully in the
Grantee’s possession prior to disclosure to the Company or any of its
subsidiaries or affiliates; (C) is lawfully disclosed to the Grantee by a third
party without any obligations of confidentiality attaching to such disclosure;
or (D) is developed by the Grantee entirely on the Grantee’s own time without
equipment, supplies or facilities of the Company or its subsidiaries or
affiliates and does not relate at the time of conception to business or actual
or demonstrably anticipated research or development of the Company or its
subsidiaries or affiliates.
(b)    “Confidential Information” shall mean information belonging to the
Company or its subsidiaries or affiliates, whether reduced to writing or in a
form from which such information can be obtained, translated or derived into
reasonably usable form, that has been provided to the Grantee during his
employment or service with the Employer and/or the Grantee has gained access to
during the Grantee’s employment or service with the Employer and/or was
developed by the Grantee in the course of the Grantee’s employment or service
with the Employer, that is proprietary and confidential in nature. Confidential
Information includes, but is not limited to, the following: information believed
by the Company or any of its subsidiaries or affiliates to be a Company Trade
Secret that ultimately does not qualify as such under applicable law but
nonetheless was maintained by the Company or its subsidiaries or affiliates as
confidential; information concerning the nature of the business and manner of
operation of the Company and its subsidiaries and affiliates; the methods and
systems used by the Company or its subsidiaries or affiliates in soliciting,
selling and providing their services and/or products to their customers;
financial and accounting information, such as cost, pricing and billing
information, customer profiles, financial policies and procedures, and revenues
and profit margins; sales and marketing information, such as sales strategies
and programs; information concerning customers and prospective customers of the
Company and its subsidiaries and affiliates; information concerning vendors and
suppliers of the Company and its subsidiaries and affiliates; customer lists;
prospective customer lists; customer buying habits and special needs; policies
and procedures; personnel records; compensation paid to employees or other
service providers of the Company or any of its subsidiaries or affiliates. For
avoidance of doubt, Confidential Information does not include any information
that: (A) is already in the public domain or becomes available to the public
through no breach by the Grantee of this Agreement; (B) was lawfully in the
Grantee’s possession prior to disclosure to the Company or any of its
subsidiaries or affiliates; (C) is lawfully disclosed to the Grantee by a third
party without any obligations of confidentiality attaching to such disclosure;
or (D) is developed by the Grantee entirely on the Grantee’s own time without
equipment, supplies or facilities of the Company or its subsidiaries or
affiliates and does not relate at the time of conception to business or actual
or demonstrably anticipated research or development of the Company or its
subsidiaries or affiliates.


9



--------------------------------------------------------------------------------




(c)    “Injurious Conduct” shall mean the activities described in subsections
(i), (ii), (iii), (iv) and (v) below and, for purposes of the Time-Based Units,
shall replace the definition of “Injurious Conduct” set forth in Section 13 of
the Plan.
(i)    The Grantee’s employment or service with the Employer is terminated for
willful, deliberate, or gross misconduct, as determined by the Committee, in its
sole discretion;
(ii)    During the Grantee’s employment or service with the Employer, the
Grantee, directly for the Grantee or any third party, except on behalf of the
Company or its subsidiaries or affiliates, becomes engaged in any business or
activity which is directly in competition with any services or products sold by,
or any business or activity engaged in by, the Company or any of its
subsidiaries or affiliates; provided, however, that this provision shall not
restrict the Grantee from owning or investing in publicly traded securities, so
long as the Grantee’s aggregate holdings in such company do not exceed 2% of the
outstanding equity of such company and such investment is passive;
(iii)    During the Grantee’s employment or service with the Employer and for a
period of twelve (12) months thereafter, the Grantee breaches any of the
following:
(A)    The Grantee shall not, directly for the Grantee or any third party,
except on behalf of the Company or its subsidiaries or affiliates, (I) (x)
solicit business from any person who was a customer of the Company or any of its
subsidiaries or affiliates during the period of the Grantee’s employment or
service hereunder or who was within the six-month period prior to such
solicitation, or (y) solicit potential customers who are or were identified
through leads developed during the course of the Grantee’s employment or service
with the Employer, in each case, with whom the Grantee was involved as part of
the Grantee’s job responsibilities during the Grantee’s employment or service
with the Employer, or regarding whom the Grantee learned Company Trade Secrets
and/or Confidential Information during the Grantee’s employment or service with
the Employer, or (II) otherwise divert or attempt to divert any existing
business of the Company or any of its subsidiaries or affiliates; and
(B)    The Grantee shall not, directly for the Grantee or any third party,
except on behalf of the Company or its subsidiaries or affiliates, (I) solicit,
induce, recruit or cause another person in the employment of the Company or any
of its subsidiaries or affiliates to terminate such employee’s employment, or
(II) hire or retain any person who is, or within the six-month period prior to
such hiring or retention was, an employee of the Company or any of its
subsidiaries or affiliates;
(iv)    During the Grantee’s employment or service with the Employer or
thereafter, the Grantee uses, publishes or discloses any Company Trade Secrets
and/or Confidential Information in any manner whatsoever, except as required in
the conduct of business of the Company or any of its subsidiaries or affiliates
or as authorized in writing by the Company or any of its subsidiaries or
affiliates, as applicable. By accepting the Time-Based Units, the Grantee
acknowledges and agrees that (A) during the Grantee’s employment or service with
the Employer, the Grantee has been or will be exposed to and/or provided with
Company Trade Secrets and Confidential Information and (B) Company Trade Secrets
are not generally known to the public or to competitors of the Company or its
subsidiaries or affiliates, were developed or compiled at significant expense by
the Company or its subsidiaries or affiliates over an extended period of time,
are the subject of the reasonable efforts of the Company or its subsidiaries or
affiliates to maintain their secrecy, and that the Company or its subsidiaries
or affiliates derive significant independent economic value by keeping Company
Trade Secrets a secret; or
(v)    During the Grantee’s employment or service with the Employer or
thereafter, the Grantee breaches any other written confidentiality,
non-solicitation or non-competition covenant with the Employer.


10

